Title: To George Washington from Thomas Hughes, 25 August 1782
From: Hughes, Thomas
To: Washington, George


                  
                     Sir
                     Dobb’s Ferry 25th August. 1782.
                  
                  A Flag havin arrived at this Post this Morning, I transmit to your Excellency a Packet of Letters with a Pass port and a Parole givin to William Darking, who came with a Flagg a few Days agow to the New Bridge, he is now on Board the Flag, and wishes to have your Excellency’s permission to pass to Lancaster.
                  A prisoner arrived at this Post this Morning from Powlers Hook, who enforms me he formerly belong to Colonel Sprouts Regiment I have nothing particular to acquaint you with at Present.  I am Sir your Humble Servant
                  
                     Thomas Hughes Capt. Comdt
                  
               